    Case 1:19-cv-23187-UU Document 3 Entered on FLSD Docket 08/01/2019 Page 1 of 1

AO 121 Rev.06/16
T0:
                 Register ofCopyrights                                                   REPORT ox TH E
                 U.S.CopyrightOffice                                             FILING oR DETERM INA TION OF AN
               101 IndependenceAve.S.E.                                                 AclqoN OR APPEA L
              W ashington,D.C.20559-6000                                             REGARDING A copvm cH'r



     In compliancewiththeprovisionsof17U.S.C.508,you arehereby advisedthatacourtactionorappealhasbeen filed
onthefollowingcopyrightts):
                                                             COURT NAM E AND LOCATION
        Z ACTION           Z APPEAL                           United State DistrictCourt
DOCKETNO.                     DATEFILED                       701Clem atisStreet
      19cv23187                       8/1/2019                W estPalm Beach FL 33401
PLAINTIFF                                                             DEFENDANT
 Strike3Holdings,LLC                                                   JohndoesubscriberassignedIP address104.12.67.171


       COPYRIGHT                                       TITLE OFW ORK                                    AUTHOR OR W ORK
    REGISTRATION NO.
 1 see com plai
              nt               attached
2

3

4                                                                                                                                         '

5


    lntheabove-entitledcase,thefollowingcopyrightts)havebeenincluded:
DATE INCLUDED                 INCLUDED BY
                                       Z Amendment            EZIAnswer          Z CrossBill         Z OtherPleading
       COPYRIGHT                                       TITLE OFW ORK                                    AUTHOR OFW ORK
    REGB TRATION NO.
1

2

3                                                             .

    lntheabove-entitledcase,afinaldecisionwasrenderedonthedateenteredbelow.A copyoftheorderorjudgment
togetherwiththewritten opinion,ifany,ofthecourtisattached.
COPY ATTACHED                                          W RITTEN OPINION ATTACHED                           DATE RENDERED
            Z Order        Z Judgment                             Z Yes     Z No

oï=nv                                                  (sp oEpu'
                                                               ry CLERK                                    DATE
    n '
      ela .. 7
             .O l'P.                                   MaryEtienne                                                   8/1/2019
                   1)Uponini
                           tiationofaction,             2)Uponfilingofdocumentaddingcopyrightts),   3)Uponterminationofaction,
                    mailcopy to RegisterofCopyrights      mailcopytoRegisterofCopyrights               mailcopy to RegisterofCopyrights
DISTRIBUTION:
                   4)Intheeventofanappeal,fonvardcopytoAppellateCou:
                                                                   t               5)CaseFil
                                                                                           eCopy
